Citation Nr: 0120502	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-24 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture, claimed as secondary to service-
connected residuals of a right ankle sprain.

2.  Entitlement to a temporary total rating for a period of 
hospitalization in October 1998 under the provisions of 
38 C.F.R. § 4.29.

3.  Entitlement to a temporary total rating for the period 
from October 9, 1998, to April 16, 1999, under the provisions 
of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1969 
and from August 1971 to May 1978.  Service records show that 
he also served on active duty from December 1990 to July 1991 
in the Desert Shield/Storm area of responsibility during the 
Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (2000).  
In addition, he has served in the United States National 
Guard and in the United States Army Reserves.

The instant appeal arose from a June 1999 rating decision of 
the Waco, Texas, RO, which denied claims for entitlement to 
an increased rating for residuals of a right ankle sprain, 
entitlement to a temporary total rating for a two-day period 
of hospitalization in October 1998 under the provisions of 
38 C.F.R. § 4.29, and entitlement to a temporary total rating 
for the period from October 9, 1998, to April 16, 1999, under 
the provisions of 38 C.F.R. § 4.30.  The veteran's claims 
folder was thereafter transferred to the Jackson, 
Mississippi, RO, due to a change in the veteran's residence.  
The veteran agreed that these were the issues on appeal that 
he wished to pursue at his May 2001 Video Conference hearing 
before the undersigned member of the Board of Veterans' 
Appeals (Board). 

The Board has recharacterized the claim for entitlement to an 
increased rating for residuals of a right ankle sprain as one 
of service connection for residuals of a right ankle 
fracture, claimed as secondary to service-connected residuals 
of a right ankle sprain.  The Board notes that this is how 
the veteran first phrased this issue in his October 1998 
informal claim.

The appellant and his representative, in various 
correspondence with the RO, including a written statement 
received in December 1992, raised a claim for service 
connection for a chronic prostate disability.  Since this 
issue has not been developed by the RO, it was referred to 
the RO for appropriate action in the Board's July 1995 
decision.  The Board once again refers this issue to the RO 
for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran's right ankle fracture was related to service or to 
his service-connected residuals of a right ankle sprain.

2.  The appellant was hospitalized from October 9, 1998, to 
October 10, 1998, at the Dallas, Texas, VA Medical Center 
(MC) , for surgery to repair a nonservice-connected right 
ankle fracture.

3.  The period of convalescence that resulted from the 
October 1998 surgery was not in connection with a service-
connected disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a 
right ankle fracture, including claimed as secondary to 
service-connected residuals of a right ankle sprain, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2000).

2.  The criteria for the assignment of a temporary total 
rating for hospitalization in excess of 21 days for service-
connected disability are not met.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 4.29 (2000).

3.  The criteria for a temporary total rating for a period of 
convalescence for a service-connected disability in 
connection with the October 1998 hospitalization have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.30(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  The provisions of the VCAA 
are applicable to the issues currently on appeal; however, 
the Board finds that adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
The Board notes that this case was initially denied by the RO 
on the merits in the June 1999 rating decision on appeal.  

Service connection for residuals of a right ankle fracture

Under the VCAA, the VA has a duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  The veteran was notified in the June 1999 
rating decision that there was no evidence showing that the 
service-connected residuals of a right ankle sprain were in 
any way related to the right ankle fracture.  That is the key 
issue in this case, and the rating decision, as well as the 
October 1999 statement of the case (SOC), informed the 
veteran that such evidence was needed to substantiate his 
claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Although this case was originally treated by the RO as an 
increased rating claim, the Board notes that the veteran is 
aware of the requirements for service connection and 
secondary service connection as they were provided to him in 
a June 1999 SOC on other issues.  The Board concludes that 
the discussions in the rating decision and SOCs sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with the VA's 
notification requirements.

Under the VCAA, the VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The RO requested and received all relevant 
treatment records identified by him.  In connection with 
these claims, the RO developed the service medical records 
and the VA treatment records referred to by the veteran.  In 
this case, the Board finds that the VA has done everything 
reasonably possible to assist him.  

The Board notes that the VA did not request a medical opinion 
or medical examination as regards any relationship between 
the right ankle fracture and service or service-connected 
residuals of a right ankle sprain.  However, the Board does 
not find that additional relevant evidence would be obtained 
with such an examination because the medical treatment 
records, in particular an October 3, 1998, VA treatment 
record, show that the veteran's right ankle fracture was 
caused when he slipped and fell on some stairs.  It does not 
show that the injury was due to the ankle giving way.  In 
addition, the Board notes that the veteran's service-
connected residuals of a right ankle sprain have been 
assessed as noncompensably disabling for many years.  As 
such, the residuals of a right ankle sprain, which are, in 
essence, nondisabling, could not be the cause of a subsequent 
injury.  For these reasons, the Board finds that VA has done 
everything reasonably possible to assist the veteran as 
regards this issue.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

The appellant is service-connected for flat feet and for 
residuals of a right ankle sprain.  Both disorders have 
always been rated noncompensably disabling.  The appellant 
testified during his Video Conference hearing that his ankle 
gave way in October 1998, causing the right ankle fracture.  
He indicated that were it not for the fact that his service-
connected residuals of a right ankle sprain weakened his 
ankle and caused it to give way, he would not have fractured 
his ankle.  He also asserted that his right ankle was twice 
previously fractured, once while on active duty in the late 
1960s, and again while on active duty in 1991.  However, the 
Board has reviewed all the service medical records and finds 
no evidence to support a fracture of the right ankle prior to 
October 1998.  In fact, the Board's July 1995 decision found 
that the veteran did not have residuals of a right foot 
fracture due to injury in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence of record.  VA 
treatment records show that the veteran sought treatment on 
October 3, 1998, when he reported pain in the right ankle 
after slipping and falling on stairs.  He was assessed with a 
right tibial fracture and a medial malleolus fracture.  He 
was then hospitalized from October 9, 1998, to October 10, 
1998, at the Dallas VAMC where he underwent surgical open 
reduction internal fixation of the ankle.

On review of the record the Board has concluded that the 
veteran has failed to submit evidence showing that his right 
ankle fracture was incurred in or aggravated by service or 
that it was caused or aggravated by his service-connected 
residuals of a right ankle sprain.  This conclusion is 
supported by the findings of the VA treatment records and the 
veteran's initial reports to health care providers that a 
slip and fall on stairs caused his right ankle fracture, not 
his service-connected residuals of a right ankle sprain.  

There is no medical evidence which supports the veterans 
later assertions that his right ankle fracture was caused by 
a giving way of the right ankle, attributed by the veteran to 
his service-connected residuals of right ankle sprain.  As 
there is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation, his statements regarding the cause of his right 
ankle fracture are insufficient.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

For the reasons stated above, the Board finds that the 
veteran has failed to present competent medical evidence that 
his right ankle fracture was related to service or a service-
connected disability.  Thus, the preponderance of the 
evidence is against the claim and the claim for service 
connection for residuals of a right ankle fracture must be 
denied.

Temporary total disability rating based on October 1998 
hospitalization

It is the Board's conclusion that the VCAA has no impact on 
the 38 C.F.R. § 4.29 issue in this case.  As regards the duty 
to assist provisions of the VCAA, they provide that the VA is 
not required to provide assistance to a claimant for a claim 
where no reasonable possibility exists that such assistance 
would aid in substantiating that claim.  No reasonable 
possibility exists that such assistance would aid in 
substantiating the claim on appeal because the evidence shows 
that the period of hospitalization at issue in this case was 
not long enough to satisfy the 21 day hospitalization period 
which is a prerequisite to an award of § 4.29 benefits.  

As regards the notice provisions of the VCAA, the appellant 
has been notified of the information necessary to 
substantiate his claim.  He was advised in the statement of 
the case (SOC) dated in October 1999 of the general 
requirements necessary to establish entitlement to 38 C.F.R. 
§ 4.29 benefits.  Under these circumstances, the Board finds 
that adjudication of this issue, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See Bernard, 4 Vet. App. at 384; 
VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  The VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2000).

The appellant asserts that he should receive a temporary 
total disability evaluation based on his hospitalization from 
October 9, 1998, to October 10, 1998, at the Dallas VAMC for 
treatment for residuals of a right ankle fracture.  As noted 
above, he believes his right ankle fracture is service-
connected.

The pertinent regulations provide that "a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs . . . hospital for a period in excess of 21 
days" in order for an award of a temporary total disability 
rating.  38 C.F.R. § 4.29 (2000).  The regulations also allow 
for a temporary total disability rating where hospital 
admission was for a disability not connected with service 
"if during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days."  38 C.F.R. § 4.29(b) (2001).

In his September 1999 notice of disagreement, the veteran 
erroneously contended that "[n]othing in regulations state 
that I Have to be in the hospital for a Period of 21 days to 
get this benefit."  On the contrary, as noted above, the 
regulations do explicitly state that a period of 
hospitalization in excess of 21 day is an essential criteria 
that must be met in order for 38 C.F.R. § 4.29 benefits to be 
awarded.

Applying the above criteria to the facts of this case, the 
Board finds that a total rating is not warranted for the 
veteran's hospitalization in October 1998.  This is so 
because the evidence clearly shows that the veteran's 
hospitalization for right ankle surgery in October 1998 did 
not exceed 21 days.  In fact, he was in the hospital for only 
two days.  In any event, as explained above, the veteran is 
not service connected for the residuals of a right ankle 
fracture.  

Accordingly, a total disability rating under the provisions 
of 38 C.F.R. § 4.29 is not warranted for the two-day 
hospitalization in October 1998.  In view of the above, the 
Board find that the preponderance of the evidence is against 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 (2000).

Temporary total disability rating for a period of 
convalescence following the October 1998 hospitalization

It is the Board's conclusion that the VCAA has no impact on 
the 38 C.F.R. § 4.30 issue in this case.  As regards the duty 
to assist provisions of the VCAA, they provide that the VA is 
not required to provide assistance to a claimant for a claim 
where no reasonable possibility exists that such assistance 
would aid in substantiating that claim.  No reasonable 
possibility exists that such assistance would aid in 
substantiating the claim on appeal because the evidence shows 
that the period of convalescence at issue in this case was in 
connection with a nonservice-connected disability.  

As regards the notice provisions of the VCAA, the appellant 
has been notified of the information necessary to 
substantiate his claim.  He was advised in the statement of 
the case (SOC) dated in October 1999 of the general 
requirements necessary to establish entitlement to 38 C.F.R. 
§ 4.30 benefits.  Under these circumstances, the Board finds 
that adjudication of this issue, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See Bernard, 4 Vet. App. at 384; 
VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  The VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2000).

The veteran asserts that his right ankle surgery in October 
1998 resulted in an extended period of convalescence.  He 
testified during his Video Conference hearing that he was 
convalescing until April 16, 1999.  He reported that during 
that time he "had orders to stay in bed and keep my foot in 
the air."  He also stated that he could not go up and down 
stairs.  Thus, he believes he is entitled to benefits under 
the provisions of 38 C.F.R. § 4.30.

The pertinent provisions of 38 C.F.R. § 4.30 state that "[a] 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge . . . 
that entitlement is warranted" for treatment of a service-
connected disability that resulted in surgery requiring at 
least one month of convalescence, or for surgery with severe 
postoperative residuals such as therapeutic immobilization of 
one major joint or more, or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2000).

The Board has reviewed all the evidence of record.  The 
treatment records following the October 9, 1998, surgery on 
the right ankle do show that the veteran was limited to 
protected weight-bearing on the ankle for three months.  
However, as the Board has concluded, above, that service 
connection is not warranted for residuals of the October 1998 
right ankle fracture, it follows that a temporary total 
rating for a period of convalescence following treatment for 
the nonservice-connected fracture is also not warranted.  The 
regulations explicitly state that the disability treated must 
be service-connected in order for 38 C.F.R. § 4.30 benefits 
to be awarded.

Applying the above criteria to the facts of this case, the 
Board finds that a temporary total rating is not warranted 
for the veteran's convalescence following hospitalization in 
October 1998.  This is so because the evidence clearly shows 
that the veteran's convalescence was not for a service-
connected disability. 

Accordingly, a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 is not warranted for the 
period of convalescence following the October 1998 right 
ankle surgery.  In view of the above, the Board find that the 
preponderance of the evidence is against entitlement to a 
temporary total rating under 38 C.F.R. § 4.30 (2000).


ORDER

A claim for service connection for residuals of a right ankle 
fracture, claimed as secondary to service-connected residuals 
of a right ankle sprain, is denied.

A claim for a temporary total rating for a period of 
hospitalization in October 1998 under the provisions of 
38 C.F.R. § 4.29 is also denied.

A claim for a temporary total rating for the period from 
October 9, 1998, to April 16, 1999, under the provisions of 
38 C.F.R. § 4.30 is also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

